United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                      UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit                    November 14, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 06-20374
                              Summary Calendar




                              MILDRED J. MILLS,

                                                         Plaintiff-Appellant,


                                    VERSUS


      BMC SOFTWARE INC; BMC SOFTWARE INC. DISABILITY PLAN; ET AL


                                                      Defendants-Appellees.



             Appeal from the United States District Court
              For the Southern District of Texas, Houston
                             4:04-CV-2221
            _____________________________________________


Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Mildred   J.   Mills   challenges     the   district   court’s     order

granting summary judgment to defendants Hartford Life Insurance

Company (“Hartford Life”), Hartford Life and Accident Insurance

Company (“Hartford)      (collectively       “Hartford    Defendants”),     BMC

Software,    Inc.,     and    BMC   Software,      Inc.    Disability      Plan


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(collectively “BMC”) and dismissing plaintiff’s ERISA claim for

termination of benefits under her employer’s disability plan. For

the following reasons, we AFFIRM the decision of the district

court.

                                   I.

     Mills was employed by defendant BMC as a software vendor.

She began her employment in 1991 and by March 2000 was eligible to

participate in her employer’s ERISA long term disability plan.

The plan was administered and insured by Hartford.

     In September of 2001, Mills submitted a claim for long term

disability benefits.     Mills claimed that she suffered from a

variety of medical conditions including heightened and extreme

anxiety,   diarrhea,   vomiting,    sleeplessness,   and   depression.

Mills’s treating physician submitted a report in support of her

claim stating that Mills had a primary diagnosis of Post-Traumatic

Stress Disorder (“PTSD”) with a secondary diagnosis of reflux

disease, fatigue, and cervical strain.

     Following psychiatric examination and after Hartford had

interviewed Mills, Hartford notified Mills that she had been

approved for long term disability benefits for 24 months under the

mental illness provision of BMC’s policy commencing October 6,

2001.    During the 24 month coverage period, Hartford undertook a

review of Mills’s claim that she was physically disabled and thus

entitled to on-going benefits beyond the 24 month coverage period

for mental disability.   After this review, Hartford informed Mills

                                   2
of its conclusion that the medical evidence only supported a

finding of disability due to anxiety and depression and that Mills

retained sedentary or light work capacity, that is, the ability to

perform the duties of her occupation.                As a result, Hartford

explained, Mills was not physically disabled and her benefits

would be limited to 24 months under the mental illness provision

of the BMC Policy.

     After exhausting her administrative appeals, Mills filed suit

in district court alleging that her disability is not restricted

to mental illness and that she is entitled to ongoing benefits for

physical disability because she lacks the physical ability to

perform   the   duties   of   her   occupation.       Mills    contends   that

Hartford abused its discretion in denying her claims.                     Both

parties submitted motions for summary judgment.                 The district

court referred the motions to a magistrate judge who wrote a

thorough opinion concluding that Hartford had not abused its

discretion in rejecting Mills’s claim.

     Our independent review of the record leads us to agree with

the magistrate judge’s conclusion.            The medical reports of Drs.

Sniger and Friedman fully support Hartford’s conclusion that

Mills’s problems stem from psychiatric disorders rather than

physical ones and that Mills is not physically disabled because

she retains the physical ability to perform the duties of her

occupation.      Mills’s      related       claims   against   the   Hartford

Defendants and BMC were also properly dismissed.

                                        3
     Thus, for the reasons stated above and also for essentially

the reasons assigned in the magistrate judge’s thorough memorandum

and recommendation of February 17, 2006, the judgment of the

district court is affirmed.

     AFFIRMED.




                                4